        Case 6:10-cv-00034-RP Document 247 Filed 09/07/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


                                      :
RICHARD LEE TABLER,                   :
                                      :
                    Petitioner,       :
                                      :       CIVIL ACTION NO. W-10-CA-034-RP
       v.                             :
                                      :       CAPITAL HABEAS CORPUS
BOBBY LUMPKIN,                        :
Director, Correctional Institutions   :       HON. ROBERT PITMAN, U.S.D.J.
Division Texas Department of Criminal :
Justice,                              :
                                      :
                    Respondent.       :
____________________________________:


                     PETITIONER’S UNOPPOSED MOTION
                   FOR EXTENSION OF TIME AND PAGE LIMIT
                     FOR REPLY IN SUPPORT OF MOTION

                      TO ALTER OR AMEND JUDGMENT
                                  AND
                 TO EXPAND CERTIFICATE OF APPEALABILITY


      Petitioner Richard Lee Tabler, through undersigned counsel and without

opposition from the State, respectfully requests that this Court grant him an

additional seven days in which to file a reply in support of his motion (1) to alter or

amend judgment pursuant to Rule 59 and (2) to expand the certificate of

appealability. He also requests an expansion of the page limit to fifteen pages. In

support of this Motion, Petitioner states as follows:




                                          1
 Case 6:10-cv-00034-RP Document 247 Filed 09/07/21 Page 2 of 4




1. This Court denied Mr. Tabler’s petition for a writ of habeas corpus on June

   10, 2021. Mr. Tabler filed his motion to alter or amend judgment pursuant

   to Rule 59 of the Federal Rules of Civil Procedure, or to expand the

   certificate of appealability, on July 7, 2021. The Respondent filed a

   response on September 3, 2021.

2. Under Civil Rule 7 of the Local Court Rules for the Western District of

   Texas, any reply is due 7 days after the filing date of the response. Under

   the rule, Petitioner’s reply would be due on September 10, 2021. A reply

   is limited to 10 pages. See Local Civ. R. CV-7(E)(2), (3).

3. The Respondent’s response comprises a multi-faceted thirty-page

   argument that addresses both procedural issues of default and waiver and

   the merits of multiple claims. The responsibilities of Petitioner’s counsel

   in other capital cases will prevent counsel from preparing a professionally

   adequate response within the rule’s seven-day period. Likewise, the rule’s

   ten-page limit will constrain the ability of Petitioner’s counsel to address

   all arguments requiring replies in a professionally adequate manner.

4. Petitioner accordingly requests an additional seven days, until September

   17, and an additional five pages to prepare a reply that will best assist the

   Court to decide the issues presented.




                                   2
        Case 6:10-cv-00034-RP Document 247 Filed 09/07/21 Page 3 of 4




      5. On September 7, 2021, Petitioner’s counsel, Shawn Nolan, exchanged

          email messages with Respondent’s counsel, Cara Hanna, who indicated

          that the Respondent has no objection to this motion.


                                  CONCLUSION
      For the reasons above, the Court should grant Petitioner a seven-day extension

of time, to September 17, 2021, to file his reply, and expand the page limitation from

ten to fifteen pages.


                                              Respectfully submitted,


MARCIA A. WIDDER                              /s/ Peter J. Walker
GA Bar No. 643407                             PETER J. WALKER
Attorney at Law                               TX Bar No. 24075445
303 Elizabeth Street, NE                      SHAWN NOLAN
Atlanta, GA 30307                             PA Bar No. 53565
(404) 222-9202                                Assistant Federal Defenders
marcy.widder@garesource.org                   Federal Community Defender for the
                                              Eastern District of Pennsylvania
                                              Suite 545 West, The Curtis Center
                                              601 Walnut Street
                                              Philadelphia, PA 19106
                                              (215) 928-0520
Dated: September 7, 2021                      shawn_nolan@fd.org
                                              peter_walker@fd.org




                                          3
        Case 6:10-cv-00034-RP Document 247 Filed 09/07/21 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on this date, I served the foregoing Motion for a seven-

day extension of time and a five-page expansion of the page limitation on the

following by operation of the electronic case filing system:


                          Cara Hanna
                          Assistant Attorney General
                          Office of the Attorney General of Texas
                          Post Office Box 12548
                          Austin, Texas 78711-2548




                                             /s/ Peter J. Walker
                                             Peter J. Walker
Dated: September 7, 2021
